Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered July 6, 1988, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s sole contention raised on appeal, we find no basis to disturb the Supreme Court’s determination that the defendant was not entitled to a Mapp/Dunaway hearing. The allegations in the affirmation of his defense counsel were insufficient to raise an issue concerning the defendant’s standing to challenge the search and seizure of the controlled substances and the handgun found in the codefendant’s apartment (see, CPL 710.20 [1]; 710.60 [1], [3]; People v Gomez, 67 NY2d 843). Further, defense counsel "completely failed to set forth factual allegations with respect to [the defendant’s] or the police officers’ conduct” which would warrant a hearing (see, People v Covington, 144 AD2d 238). Thompson, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.